Citation Nr: 1720419	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to asbestos exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD and as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In November 2014, and June 2016, the Board remanded these issues for further development. 


FINDING OF FACT

The Veteran does not have obstructive sleep apnea, or GERD, that was caused by his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, and GERD, on a direct and a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that he is entitled to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and as due to asbestos exposure.  He further argues that service connection is warranted for GERD, to include as secondary to service-connected PTSD, and as due to asbestos exposure.  With regard to asbestos exposure, the Veteran has reported that during service in the Navy, he performed duties with a damage control crew.  He also reports that he exposed to asbestos while repairs were being made aboard his ship, the U.S.S. Enterprise.  He states that during this time, asbestos dust was on the mess deck and hangar deck, and that pipes and electrical wires were insulated with asbestos.  He reported doing "everything from personnel work to education" during his service, and taking documents between various points aboard ship.  He has also reported having one treatment for bronchitis during service, and being diagnosed with asthmatic bronchitis following service, in 1986.  Following service, he reported an employment history that included working in a finance center, with work primarily as a driver for the postal service, for 20 years.  See asbestos questionnaire, received in February 2009; VA respiratory disability benefits questionnaire, dated in January 2012.  

The Board notes that in a final and unappealed decision, dated in November 2014, the Board denied a claim for service connection for asthma.  See 38 U.S.C.A. § 7104(b).   In that decision, the Board stated, "the Veteran's asbestos exposure is conceded as 'minimal' based on his military occupational specialty as a Personnel Specialist, and because he was stationed aboard the USS Enterprise, a Navy aircraft carrier recognized as containing asbestos during the Veteran's period of service."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. §  3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. §  3.310 (b).

Service connection is currently in effect for posttraumatic stress disorder, and tinnitus.

To the extent that a claim has been presented based on exposure to asbestos during service, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, (VBA Manual M21-1), IV.ii.2.C, provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VBA Manual M21-1 defines "asbestos" as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Note:  Due to concerns about the safety of asbestos, the use of materials containing asbestos has declined in the U.S. since the 1970s.

VBA Manual M21-1, IV.ii.2.C.2.a.  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques (scars of the lining that surrounds the lungs), mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate.  Note: The biological actions of the various fibers differ in some respects, in that chrysotile products have their initial effects on the small airways of the lung cause asbestosis more slowly, and result in lung cancer more often, and crocidolite and amosite, have more initial effects on the small blood vessels of the lung, alveolar walls, and pleura, and result more often in mesothelioma. 

VBA Manual M21-1, IV.ii.2.C.2.b.  

Specific diseases that may result from exposure to asbestos include lung cancer that originates in the lung parenchyma rather than the bronchi, and eventually develops in about 50 percent of persons with asbestosis gastrointestinal cancer that develops in 10 percent of persons with asbestosis urogenital cancer that develops in 10 percent of persons with asbestosis, and mesothelioma that develops in 17 percent of persons with asbestosis.  Important: All persons with significant asbestosis develop cor pulmonale (enlargement of the right ventricle of the heart) and heart disease secondary to disease of the lung or its blood vessels.  Those persons who do not die from cancer often die from heart failure secondary to cor pulmonale.  Disease-causing exposure to asbestos may be brief, and/or indirect.  Notes: Current smokers who have been exposed to asbestos face an increased risk of developing bronchial cancer.  Mesotheliomas are not associated with cigarette smoking.

VBA Manual M21-1, IV.ii.2.C.2.c.  

Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings carpentry and construction manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products, such as roofing and flooring materials asbestos cement sheet and pipe products, and military equipment.  Note:  Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.

VBA Manual M21-1, IV.ii.2.C.2.d.  

Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Note:  The exposure may have been direct or indirect; the extent and duration of exposure is not a factor.

VBA Manual M21-1, IV.ii.2.C.2.f.  

The Veteran's personnel records show that following his basic training, his rate was (PNSA or PNSN) ( personnel man), and that he primarily served aboard the U.S.S. Enterprise (from March 1972 to January 1973) (more than 40 years ago).  His discharge (DD Form 214) shows that his military occupation specialty was "PN-0000" (personnel man), with a related civilian occupation of "personnel clerk."  This evidence shows that he was noted to perform inadequately, that he required repeated instructions to complete tasks, that he had poor comprehension, that he lacked drive and enthusiasm, and that he was not recommended for re-enlistment.  

The Veteran's service treatment reports include a separation examination report, dated in January 1973, which shows that his nose, sinuses, mouth and throat, lungs and chest, and abdomen and viscera, were clinically evaluated as normal.  Other treatment is discussed infra.

As for the post-service medical evidence, private treatment records from Dr. M.R., dated in 1999, note a history of asthma, reactive airway disease, and allergy symptoms.  He was put on non-steroidal medication "such as Advil," and continued on albuterol, Vanceril and Servant inhalers.  He was also started on Claritin.  

A report from L.B., M.D., dated in January 2001, states that the Veteran was evaluated for asthma, and that he had consulted with another physician about obstructive sleep apnea.  The report notes a history of asthmatic bronchitis beginning in 1987, at which time he was a smoker of about 11/2 packs of cigarettes per week, and that he quit about a year later, with some improvement in his wheezing, but a gradual susceptibility to environmental irritants and second-hand smoke.  He was noted to report bronchospasm, some coughing, and daily wheezing.  He was noted not to have any nocturnal respiratory symptoms from his asthma, no orthopnea, and no paroxysmal nocturnal dyspnea.  He was a loud snorer and had been treated for snoring and daytime somnolence in December 2000.  He also complained of nasal congestion, daily dyspepsia, and gastroesophageal reflux symptoms a couple of times a week.  He was taking Serevent, Albuterol, and Azmacort.  It was noted that he did not recall ever taking prednisone.

Private treatment reports from Evergreen Family Medicine, dated between 2008 and 2009, note a medical history that includes asthma, obstructive sleep apnea, and GERD.  The Veteran also reported a history of pneumonitis in 2005, with current use of inhalers.  A report dated in July 2008 notes, "The patient does admit to some snoring, and his wife has told him he has some apnea."  He has never been worked up for this.  Also admits to some reflux, though well-controlled on his pantoprazole."  A February 2009 report notes a past medical history that includes asthma, and GERD, and that he had been diagnosed with sleep apnea "about seven years ago."  The report states that he had been placed on CPAP (continuous positive airway pressure machine) but he never used it, and that he was still complaining of daytime sleepiness and fatigue.

A VA sleep apnea disability benefits questionnaire (DBQ), dated in January 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ contains a diagnosis of obstructive sleep apnea, with a date of diagnosis of November 2008.  The examination included a pulmonary function test, which notes a history of smoking one pack per day of cigarettes for approximately 17 years, and that the Veteran had quit 22 years before.  The examiner concluded that there is no medical nexus between the Veteran's obstructive sleep apnea and asbestos exposure, therefore, it is less likely as not that the Veteran's obstructive sleep apnea is due to, or a result of, asbestos exposure.  

VA progress notes, dated beginning in 2014, show complaints of symptoms that included congestion, hoarseness, and irritation of his throat.  The Veteran reported a history of nasal sinus allergy problems, and obstructive sleep apnea, stated that he was on antihistamines and intranasal steroid sprays, and a CPAP machine.  The examiner noted that he had been afforded a CT (computerized tomography) scan of his sinuses in August 2014, and that it is likely he had sinusitis secondary to a dental infection.   The Veteran underwent a nasal endoscopy.  The diagnosis was dental abscess with left maxillary sinusitis of the left upper molar. 

In November 2014, the Board remanded these claims.  With regard to the claim for obstructive sleep apnea, the Board essentially stated that the Veteran's January 2012 VA examination had not addressed the Veteran's claim that he had sleep apnea that was secondary to an acquired psychiatric disorder, to include PTSD, and that these two claims were inextricably intertwined.  Citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board therefore directed that the claim for sleep apnea be readjudicated following adjudication of the claim for service connection for an acquired psychiatric disorder.  With regard to the claim for GERD, the Board indicated that the Veteran had not yet been afforded an examination.  The Board directed that he be afforded an examination, and that an etiological opinion be obtained.  

Following the Board's November 2014 remand, the Appeals Management Center granted service connection for PTSD.  

A VA esophageal conditions DBQ, dated in July 2015, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was GERD, with a date of diagnosis in 2009.  The DBQ notes the following: the Veteran is a very poor historian.  The Veteran asserted that he has GERD due to PTSD.  It is unclear as to when the Veteran was first diagnosed, or first treated for GERD, however, records from outside doctors indicate a date of diagnosis of about 2009.  In this regard, an upper endoscopy in 2009 resulted in a diagnosis of esophagitis.  The Veteran takes Pantoprazole twice a day for his symptoms, and Ranitidine qhs (every night).  The examiner was notified that the Veteran may have had minimal exposure to asbestos during service.  The examiner concluded that GERD was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained that there is no evidence in the available records to indicate that the Veteran developed GERD in response to any incident that occurred during military service.  His GERD was not diagnosed until about 38 years following military service.  About 40 percent of the general population has GERD symptoms, and the incidence increases with age.  In most cases, GERD is due to a mechanism involving the lower esophageal sphincter.  GERD symptoms are increased by obesity.  The Veteran's BMI (body mass index) is 35.93, which is classified as obesity.  With regard to exposure to asbestos, the examiner explained that there is no medical nexus between the development of GERD and exposure to asbestos.  With regard to a relationship between the Veteran's GERD and his PTSD, the examiner stated that a causal relationship between stress and GERD has not been clearly demonstrated in the medical literature.  There is no evidence that shows any relationship between the Veteran's mental symptoms and the development of GERD, nor any evidence that shows that an increase in the severity of the Veteran's mental symptoms is associated with the development of GERD symptoms, or with any increase in the severity of his GERD symptoms.  His GERD symptoms are well-controlled by his current medication, and he has only occasional burning in the epigastric area of the abdomen.  The examiner further stated that to the extent a claim had been presented on a secondary basis, that a baseline level of severity could not be determined, because no records were available from the time of the first diagnosis and treatment of GERD.  

In June 2016, the Board again remanded these claims.  With regard to the claim for sleep apnea, the Board stated that the January 2012 VA examiner had failed to provide an opinion addressing whether or not sleep apnea may be secondary to his (now) service-connected PTSD or otherwise related to service.  With regard to the claim for GERD, the Board indicated that the rationales in the July 2015 VA DBQ were limited, and that the examiner did not comment on the reports of throat, chest, stomach, and abdominal pain in the Veteran's service treatment records.  The Board therefore remanded the claims for additional medical opinions.  

In July 2016, the Veteran was afforded VA examinations for the claimed disabilities, both of which were performed by the same examiner.  The DBQs for these examinations show the following: The examiner indicated that the Veteran's CPRS (VA's Computerized Patient Record System) files had been reviewed.  The diagnoses were sleep apnea, with a date of 2010, and GERD, with a date of 2001.  The Veteran appears to have reported to the examiner that service connection was in effect for both GERD and sleep apnea.  However, the examiner noted that the Veteran was claiming that his PTSD "is the reason for his GERD although there is no medical nexus to support this."  With regard to sleep apnea, the Veteran was noted to be using a CPAP machine, which he said he disliked, and to be using medications for sleep, with complaints of nodding off during the day.  A 2008 sleep study revealed obstructive sleep apnea.  

The VA examiner concluded that the Veteran's GERD was less likely as not (less than a 50 percent probability) incurred in, or caused by, his service.  The examiner explained that the Veteran's service treatment records showed treatment for complaints of a burning stomach with cramps in the left lower abdomen in November 1972.  A return visit, after he had been on a "gastric sedative," showed little improvement and he was diagnosed with constipation.  There is nothing to indicate esophagitis or reflux at that time, since no prescriptions were issued for a medication specifically for GERD or esophagitis.  The Veteran was first placed on medications for GERD symptomatology in 2001 (Pepcid 20 mg (milligrams)) bid (twice daily).  Following separation from service, he was seen in the ER (emergency room) on several occasions for chest pain and shortness of breath, and was treated for anxiety and asthma.  Thereafter, in an audiology examination report, dated in June 2009, it was mentioned that the Veteran was on "stomach medications."  There is documentation of esophageal reflux as well as chronic vocal abuse in 2009, with a history of six months' of use of medication, and over a year of PPI (proton pump inhibitor) therapy.  The Veteran was also noted to have undergone voice therapy due to vocal abuse from excessive throat clearing, cough, with forceful onset and straining with difficulty limiting this behavior.  The examiner stated that about 40 percent of the general population has GERD symptoms, and the incidence increases with age, and increased weight.  In this case, the Veteran's BMI (body mass index) is 34.34, which is classified as obese.  There is also no medical evidence to show a direct correlation between asbestosis exposure (low probability) and GERD.  

In November 2016, additional etiological opinions were obtained from a VA health care provider.  It was stated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed, along with CPRS files.  The Veteran was noted to have a medical history that includes obstructive sleep apnea, asthma, bipolar disorder, and GERD, and to take multiple medications for these conditions "which have a high sedentary effect which can affect sleep and increase the incidence of sleep apnea and daytime somnolence."  The Veteran has a BMI of 36.6 which increases his chances for sleep apnea.  A previous sleep study showed poor sleep efficiency which became close to normal after he took Ambien, and this documents that the Veteran is able to achieve near-normal sleep efficiency and that other causality factors are contributing to or causing his daytime sleepiness.  Although he may have been exposed to asbestos on a naval vessel during service, there is an absence of documentation of extended exposure or high risk situational exposure.  There is no objective evidence including lung biopsy, chest X-rays or CT scans that reveal evidence for asbestosis, therefore, there is no proximal or secondary relation  between asbestos and obstructive sleep apnea.  Although PTSD includes symptomatology that includes sleep disturbance, it is not proximately or secondarily a cause for obstructive sleep apnea.  The Veteran reported having problems sleeping upon entrance into service in 1971, and there was a notation that he has "educational adjustment problems as a child, didn't complete homework, had clashes with teachers."  This demonstrates an early history of performance problems.  His service treatment records further note difficulties with comprehension and forgetfulness, as well as a lack of drive and enthusiasm.  There was no mention of excessive sleepiness.  Therefore, it is less likely than not that his lay assertions of hypersomnolence during his active duty service are related to his current obstructive sleep apnea.  Following service, in August 2009, his weight was recorded as 270 pounds with a BMI of 36.70.  This is over 100 pounds more than he weighed upon enlistment (162 pounds).  Snoring and daytime sleepiness are common complaints with obstructive sleep apnea (citation omitted).  While both of these symptoms are relatively sensitive, they lack specificity for a diagnosis.  The important risk factors for obstructive sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors in some studies include smoking, nasal congestion, menopause, and family history.  In both males and females, the strongest risk factor is obesity.  The prevalence of obstructive sleep apnea progressively increases as the body mass index (BMI) and associated markers (e.g.. neck circumference, waist-to-hip ratio) increase.  Studies documenting a relationship between obesity and sleep apnea were described, and it was stated that therefore, the most likely etiology of the obstructive sleep apnea is obesity.  

With regard to sleep apnea, this was determined to be less likely as not (less than a 50 percent probability) incurred in, or caused by, service.  The opinion notes the following: despite the Veteran's self-report of hypersomnolence, service treatment records are silent for symptomatology associated with obstructive sleep apnea.  This diagnosis did not occur for more than 20 years after the Veteran's service.  Medical reports indicate that the Veteran weighed 162 pounds at enlistment, with a weight ranging between 250 pounds and 270 pounds since 2008.  Obesity is the strongest risk factor for obstructive sleep apnea (citation omitted).  The Veteran had a successful career as a mail carrier for 20 years following separation from service, and this is evidence of the ability to perform without significant functional impact from obstructive sleep apnea.  

The Veteran's sleep apnea was also determined to be less likely as not (less than a 50 percent probability) incurred in, or caused by, exposure to asbestosis during service.  It was explained that the Veteran's service treatment records are silent regarding asbestos exposure, and that post-service testing, to include chest X-rays and a lung biopsy, are negative for asbestos or lung damage due to asbestos exposure.  The obstructive sleep apnea diagnosis did not occur for more than 20 years after separation from service.  Lastly, the previously-discussed findings in the medical evidence as to the Veteran's weight during and after service were repeated, together with the observation that obesity is the strongest risk factor for obstructive sleep apnea.  

With regard to GERD, this was determined to be less likely as not (less than a 50 percent probability) incurred in, or caused by, the Veteran's service, to include as due to asbestos exposure.  It was explained that, as was previously noted upon VA examination in July 2016, there is nothing to indicate esophagitis or reflux during service, since no prescriptions were issued for a medication specifically for GERD or esophagitis.  In addition, it was noted that there is no evidence to suggest symptomatology or complaints related to GERD during service.  GERD medications were started in 2001, which is over 25 years after separation from service, and during this time the Veteran's weight increased by more than 100 pounds; such weight gain is documented as the leading etiology of GERD.  

It was further concluded that the Veteran's GERD is less likely as not (less than a 50 percent probability) proximately due to, or the result of, the Veteran's service-connected PTSD.  With regard to causation, it was explained that there is no medical nexus noted in the literature to correlate a diagnosis of PTSD and GERD.  With regard to aggravation, it was concluded that it is less likely as not (less than a 50 percent probability) that the Veteran's GERD was aggravated beyond its natural progression by his service-connected PTSD.  It was explained that there is no evidence to suggest that GERD existed during service, that the Veteran gained over 100 pounds following separation from service, that about 40 percent of the adult population has GERD symptoms, which increase with age and weight gain, and that there is insufficient medical literature to document a medical nexus correlating a relationship between GERD and PTSD.  

The Board finds that the claims must be denied.  With regard to the possibility of service connection for obstructive sleep apnea or GERD on a direct basis, the Veteran's service treatment records have been discussed, but they do not show any relevant diagnoses, and neither of the claimed conditions was shown upon separation from service.  See January 1973 separation examination report.  There is no relevant medical evidence dated between the Veteran's separation from service and 2001, a period of about 27 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  In any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a) in association with these claims, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  There is no competent opinion in support of either of these claims on a direct basis.  VA opinions are of record in which VA health care professionals reviewed the Veteran's service treatment records and/or his reported history, to include an apparent report of hypersomnolence during service.  However, none of the opinions are favorable to the claim on any basis.  Accordingly, service connection on a direct basis is not warranted.  

With regard to the possibility of service connection based on exposure to asbestos, the Veteran's service treatment records have been discussed.  They do not show any relevant diagnoses, and neither of the claimed conditions was shown upon separation from service.  There is no competent opinion of record in favor of either of the claims on this basis.  Accordingly, service connection as due to exposure to asbestos is not warranted.  

With regard to the possibility of secondary service connection, there is no competent opinion in support of either of the claims on a secondary basis.  The only competent opinions of record are the July 2015, July 2016, and November 2016 VA opinions.  In particular, the November 2016 opinions are considered to be highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by sufficient explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  With regard to the possibility of aggravation of sleep apnea by PTSD, the opinion does not specifically use the word "aggravated" or "aggravation."  However, an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Here, the opinion is sufficiently broad in its terms ("there is no proximal or secondary relation between asbestos and obstructive sleep apnea ") to foreclose the possibility of both causation and aggravation.  38 C.F.R. § 3.310.  Accordingly, the Board finds that the weight of the evidence is comfortably against both of the claims on a secondary basis, and that the claims must be denied.  See 38 C.F.R. § 3.310.

Although there is an indication on the Veteran's discharge that he served in Vietnam, although the Veteran has not asserted that he served in Vietnam, nor has he argued that service connection is warranted for either of the claimed disabilities as due to exposure to Agent Orange.  The Board notes, however, that even assuming arguendo that the Veteran were to be presumed to have been exposed to Agent Orange, that the applicable law does not include obstructive sleep apnea or GERD as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  In addition, there is no competent evidence of record which associates the Veteran's obstructive sleep apnea, or GERD, with exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, service connection is not warranted on this basis.

The issues on appeal are based on the Veteran's contentions that obstructive sleep apnea and GERD have been caused by service, to include by asbestos exposure during service, or caused or aggravated by a service-connected disability, specifically, PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  A number of VA opinions have been obtained, and they all weigh against the claims.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that service connection is warranted for obstructive sleep apnea or GERD.  Accordingly, the Board finds that the weight of the evidence is against the claims, and the claims are denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107 (b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations, and etiological opinions have been obtained.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").     

In June 2016, the Board remanded these claims.  The Board directed that an attempt be made to obtain all outstanding medical treatment involving the claimed disabilities, and this has been done.  The Board also directed that the Veteran should be afforded VA examinations for the claimed disabilities, and that etiological opinions be obtained.   This has also been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for obstructive sleep apnea, and gastroesophageal reflux disorder, is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


